PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/106,279
Filing Date: 18 Jun 2016
Appellant(s): COLGATE-PALMOLIVE COMPANY



__________________
Thomas Hoxie
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 18, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal

Every ground of rejection set forth in the Office action dated July from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

Rejection 1
 Claims 17, 20-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 2013/0078197). 
Mello et al. disclose therapeutic oral compositions. The compositions comprise an arginine in free or salt form (paragraph 0024).  Anti-bacterials include zinc citrate and zinc oxide and the anti-bacterials may be used in mixtures (paragraph 0035). Zinc salts comprise 0.1 to 1% by weight of the compositions (paragraph 0037). Arginine comprises 0.1 to 20 wt% of the total composition, for example 0.4% to 2.5% (paragraph 0028).  Mouthwash II comprises 0.80% arginine, 0.28% zinc citrate (0.0015 moles of zinc), water and glycerin (TABLE 1, II).  Mouthwash V comprises 0.80% arginine, 1.0% zinc oxide (0.0122 moles of zinc ions), water and xanthan gum (TABLE 1, II).  The invention includes a method of one or more of: reducing hypersensitivity of the teeth; reducing or inhibiting formation of dental caries; reducing or inhibiting demineralization and promoting remineralization of the teeth; reducing or inhibiting gingivitis; inhibiting microbial biofilm formation in the oral cavity; reducing accumulation of plaque; treating dry mouth; reducing erosion of the teeth; protecting enamel after erosive challenges; and cleaning and/or whitening the teeth and cleaning the oral cavity, comprising applying to the oral cavity of a patient in need thereof an oral care composition comprising arginine in free or salt form, a mucoadhesive polymer, and at least one component selected from the group consisting of pyrophosphate compounds, zinc salts, potassium salts, strontium salts, and mixtures thereof.
Mello et al. disclose that the amount of zinc used ranges from 0.01 to 5%, whereas the instant claims recite 0.0005 mols/100g to 0.001 mols/100 and 0.00052 mols/100g to 0.00062 mols/100g.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision.

Rejection 2
Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mello et al. (US 2013/0078197) further in view of Robinson et al. (US 2010/0330002). 
Mello et al. is discussed above and differ from the instant claims insofar as they do not disclose arginine in a peptide or a specific arginine salt. 
Robinson et al. disclose oral compositions. The compositions may comprise arginine compounds such as arginine included in peptides and arginine salts such as arginine bicarbonate. The arginine has a beneficial effect and is effective for combatting cavity formation and tooth sensitivity. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a peptide comprising arginine or an arginine salt such as arginine bicarbonate in the compositions of Mello et al. motivated by the desire to use an arginine suitable for treating the oral cavity and because they are known to combat cavities and tooth sensitivity. 

Rejection 3
Claims 17, 20-22 and 24-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of US Patent 10,441,517 in view of Mello et al. (US 2013/0078197). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive insofar as both recite oral compositions comprising a zinc salt and an arginine. The claims differ insofar as the instant claims recite mols/g, are method claims and the arginine comprises 1.4% to 1.6% of the composition whereas the patented claims recite percentages, composition and method claims, and arginine comprises 1.4% to 1.6% of the composition. However, the claims encompass overlapping amounts. 
Mello et al. disclose that arginine may be used in mouthwash composition and may comprise 0.5% to 2% of the composition. 
Mello et al. disclose that arginine may comprise 0.5% to 2% of the composition, whereas the instant claims recite 1.4% to 1.6%.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  MPEP 2144.05 A. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap, consistent with the reasoning of the Peterson decision. Therefore, the instant claims are obvious over the patented claims. 

(2) Response to Argument

Rejection 1
Appellant argues that claim 17 is directed to a method of reducing volatile sulfur compounds in an oral cavity of a subject by applying an oral care composition comprising arginine in free or salt form and zinc ions to the oral cavity. By contrast, Mello relates to oral compositions that provide blockage of dentinal tubes and antibacterial/anti-caries efficacy. Mello discloses that the oral composition is useful in the treatment of: dentinal hypersensitivity, anticaries, bad breath, plaque formation, tartar control, stain prevention/whitening, dry mouth, erosion, gingivitis, etc. Notably absent in Mello’s list, however, is that there is no teaching or suggestion for the reduction of volatile sulfur compounds (VSC) in an oral cavity.
The Examiner disagrees and submits that Mello discloses using the disclosed compositions for treating bad breath. Bad breath may be caused several ways, one of which is volatile sulfur compound in the oral cavity. Therefore, when the compositions are used for treating bad breath it will eliminate the cause of bad breath and this includes volatile sulfur compounds. 

Appellant argues that, when a claim recites a method of treating a disorder, the proper construction of the claim is that the method be practiced in order to treat that specific disorder. Jansen v. Rexall Sundown, 342 F.3d 1329, 1333-34, 68 U.S.P.Q.2d 1154, 1157-58 (Fed. Cir. 2003); Rapoport v. Dement, 254 F.3d 1053, 1060-61 (Fed. Cit. 2001). Thus, the objective of the method is an element of the claim and must be taken into account. The method of reducing volatile sulfur compounds in an oral cavity using the particular mouthwash recited in claim 17 is neither disclosed nor suggested by Mello. 
The Examiner disagrees and submits that the objective of the method was taken into account. Mellow discloses treating bad breath. Volatile sulfur compounds cause bad breath. Mello discloses that their compositions comprising a combination of arginine and a zinc salt can treat bad breath. In order to treat bad breath, the source of the of the bad breath has to be eliminated. This would include eliminating volatile sulfur compounds. Mello also exemplifies mouthwash compositions having a combination of arginine and a zinc salt. The disclosure further discloses an amount range for each component that overlaps that recited by the instant claims. Therefore, at the very least Mello suggests the mouthwash for the method recited in claim 17.

Appellant disagrees with the Office’s position asserted in the Advisory Action mailed October 18, 2021. Even assuming, arguendo, that volatile sulfurs “cause bad breath a majority of the time” — which the Appellant does not concede and the Examiner has not provided sufficient evidence which demonstrates this statement is even true — volatile sulfurs are not the only cause of bad breath. Moreover, the treatment of bad breath can vary depending on the cause. Mello discloses bad breath in the list of 5 oral conditions that can be treated (by Mello’s composition) but does not teach anything regarding the mechanism involved in treating bad breath or which active can be used to treat bad breath. Zinc is merely an optional component but not an essential component of Mello’s composition. See e.g., Mello, “Abstract”. In any event, treating bad breath does not necessarily reduce volatile sulfur compounds in an oral cavity. For example, bad breath can be caused by dry mouth or gum disease — conditions that do not necessarily have anything to do with volatile sulfur compounds — and these conditions may be effectively treated without reducing the amount of volatile sulfur compounds because the VSC were never elevated in the first place. Alternatively, bad breath may be caused by a mechanism entirely unrelated to any production of volatile sulfur compounds which would mean that the reduction of volatile sulfur compounds is not inherent in the treatment of bad breath.
The Examiner disagrees and submits that support was provided to for the assertion that volatile sulfurs cause bad breath a majority of the time. This was provided in Washio et al., which disclose “approximately 90% of oral malodor is believed to originate from foul smelling gases, such as volatile sulfur compounds, produced by oral bacteria in the oral cavity” (Page 889, col. 1).  Therefore, when the mouthwash is introduced to the oral cavity, it would reduce sulfur causing bad breath. Further, evidence was provided that zinc salts are used to treat volatile sulfurs in the oral cavity. Niles et al. were used as support to show that zinc may be used to treat bad breath due to volatile sulfur. Therefore, when the compositions of Mello are introduced into the oral cavity, they would eliminate volatile sulfur because zinc has the property of treating bad breath due to volatile sulfur. In regards to zinc being merely an optional component, Mello specifically discloses that when the composition are used to treat bad breath that a zinc salt may be used. “In another embodiment the composition comprises an orally acceptable breath-freshening agent. One or more such agents can be present in a breath-freshening effective total amount. Suitable breath-freshening agents include without limitation zinc salts such as zinc gluconate, zinc citrate and zinc chlorite, .alpha.-ionone and the like” (paragraph 0049). Therefore, when the compositions of Mello are used to treat bad breath, one would add zinc as an essential component because Mello discloses zinc as a suitable breath-freshening agent. In regards to the causes of bad breath, the causes disclosed by Appellant are usually caused by specific conditions that do not appear to be common to a majority of the population with bad breath. Support has been given that “approximately 90% of oral malodor is believed to originate from foul smelling gases, such as volatile sulfur compounds, produced by oral bacteria in the oral cavity. Therefore, when bad breath is disclosed in general with no other underlining disease associated with it, one would reasonably conclude that the bad breath was caused by foul smelling gases, such as volatile sulfur compounds, produced by oral bacteria in the oral cavity because this is the cause of 90% of bad breath.    

Appellant argues that Mello is different from the instant claims not only because Mello does not disclose or teach a method of reducing volatile sulfur compounds in an oral cavity but also because Mello does not disclose or teach a composition containing the claimed amount (from 0.00052 moles/100g to 0.00062 mols/100g) of zinc ions.
The Examiner disagrees and submits that Mello discloses overlapping amounts. Overlapping amounts are obvious absent of evidence to the contrary and Applicant does not appear to demonstrate that the amount of the instant claims are more effective than higher amounts. Further, Mello discloses that zinc salts may be used in amounts of 0.01% to 10%, more preferably 0.075 to 0.5.  Using zinc citrate as an example, these amounts would yield 0.0000523 mol/100g (MW = 574 g/mol; 0.01/574 = 1.7421e-5; 1.7421e-5 * 3 (there are 3 mole of Zn in one mole of zinc citrate) = 5.23e-5 = 0.0000523 mol/100g) to 0.0523 mol/100g, which overlaps that of the instant claims. Therefore, the Mello obviates the amounts of the instant claims absent of evidence to the contrary. 

Appellant argues that the Examiner has not demonstrated that one of skill in the art would have been motivated to modify Mello to specifically incorporate zinc at the particular molar amounts required by the claims; much less that doing so would have been expected to have a surprising and beneficial impact on the reduction of volatile sulfur compounds. 
The Examiner disagrees and submits that Mello specifically uses zinc salts in combination with an arginine. It is not surprising that the combination would have a beneficial impact on the reduction of volatile sulfur compounds because zinc salts are used to treat bad breath due to volatile sulfur compounds, as disclosed by the art. 

Appellant argues that Even assuming, arguendo, that Mello discloses a broad range of zinc weights (i.e., from 0.01% to 5%), and this range would overlap in some way with the narrower molar range required by the instant claims, the fact that a claimed species or subgenus is encompassed by a prior art genus does not establish prima facie obviousness. Accordingly, the Examiner has not considered the size of Mello’s genus of zinc weights (large), the lack of express teachings (nothing specifically suggesting a molar range of 0.00052 moles/100g to 0.00062 mols/100g) or the lack of teaching of structural similarities (nothing cited to that suggests that a general disclosure of zinc weights could lead one of skill in the art to specifically incorporate zinc ions, at the amounts required by the claims, with any reasonable expectation of possibly reducing volatile sulfur compounds). Accordingly, the Examiner has not established that Mello’s broad, general, disclosure of zinc weights from 0.01% to 5.0% would lead one of skill in the art to select the Appellant’s much narrower molar range with any reasonable expectation of success.
The Examiner disagrees and submits that “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. Therefore, regardless of the size of the range, overlapping amounts are obvious absent of evidence to the contrary and Appellant does not appear to demonstrate that the amount of the instant claims are more effective than higher amounts. In regard to an express teaching, Mello disclose a specific range and a more preferable range of 0.075 to .5 (0.000392 mol/100g to 0.00261 g/mol of Zn ions). Further the one of the examples of Mello comprises 0.28 zinc citrate, which is 0.0015% zinc ions, which is not too far above the recited range. Therefore, one of ordinary skill in the art would reasonably conclude that small amounts of Zn ions would be effective in the compositions of Mello. 

Appellant argues that Moreover, regarding the amount of zinc, the Examiner argues that since an overlap plainly exists here, it would have been obvious to have selected values within the overlap. However, where, as here, a particular parameter (here a particular combination of ingredients in particular amounts) provides an effect which is different in kind and not merely in degree from the results of the prior art, the parameter is not recognized as “result-effective,” thus its optimization cannot be considered obvious. See, In re Applied Materials, Inc., 692 F.3d 1289, 1295 (Fed. Cir. 2012) (citing In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). Mello does not teach or suggest that zinc ions can be used in combination with arginine to reduce volatile sulfur compounds. Accordingly, select particular weights and amounts of zinc salts and arginine - which result in surprising and beneficial reductions in VSCs - cannot be considered obvious.
The Examiner disagrees and submits that zinc in combination with arginine has been suggested by Mello to be used to treat bad breath. Mello further discloses a range of concentration for both zinc salts and arginine. Therefore, one of ordinary skill in the art would reasonably conclude that it would be obvious to use the combination to reduce volatile sulfur compounds because it has been disclosed in the art that bad breath is most often caused by volatile sulfur compounds. 

Appellant argues that the Examiner is required to take into account the data presented in the examples. The Appellant’s specification demonstrates that the claimed amount of zinc ions alone or the claimed amount of arginine alone is not effective in reducing VSCs. For example, the data (Table 2) in the present specification shows that low amounts (0.000522-0.000612 mols/100g) of zinc alone provide a low reduction of VSCs (36% - 43%). Additionally, arginine alone removed about 8% of VSCs, which is lower than placebo (14%), showing that arginine alone does not reduce VSCs. However, the combination of arginine and a zinc ion source can reduce VSCs found in bad breath to an extent that is significantly greater - almost twice as great - than the combined individual effects of the arginine and zinc ion source. The Examiner has not demonstrated that this result would have been expected or predicted.
The Examiner disagrees and submits that Mello et al. disclose the combination of arginine and a zinc salt and that this combination may be used to treat bad breath. Mello is only deficient in regards to the amount of zinc.  Applicant has not shown that the amount of zinc is critical to the results. Further Mello discloses amounts as low as 0.01%, which is below the amount used in the examples of the instant specification. Therefore, Mello contemplates using low amounts and suggests that these amounts are effective therapeutic amounts.  Therefor the results are not sufficient to overcome the rejection. 

Appellant argues as mentioned, while zinc salts alone provided a reduction of VSCs from about 36% to 43%, and arginine alone removed about 8% of VSCs, the additive effect, if any, would have been expected to be at most about 51% or less. However, the combination of arginine and zinc salts removed 95% to 97% of the VSCs which would not be expected based on the VSC reduction from zinc salts and arginine alone and not in combination with one another.  Again, the Examiner has not demonstrated why this data would have been expected or predicted. The data in Table 2 shows that the addition of arginine increases VSC reduction properties of all tested zinc compounds (zinc oxide, zinc lactate, zinc chloride and zinc citrate). Further, the data in the present application shows that this high efficacy from the combination of arginine and zinc ions is not shared by the combination of zinc ions with any of the amino acids, histidine, lysine, aspartic acid or glycine (Examples 2-5). This beneficial effect is completely unexpected and not taught by Mello. Furthermore, the beneficial effect of the specific combination of the claimed amounts of zinc and arginine is different in kind and not merely in degree from the results from Mello. It would not be obvious to adjust the amount of zinc to the claimed amount (from 0.00052 mols/100g to 0.00062 mols/100g) of zinc ions in combination with arginine with a reasonable expectation that the low amount of zinc would reduce volatile sulfur compounds in an oral cavity, without the teachings of the present application.
The Examiner disagrees and submits that the combination of arginine and zinc salt does appear to have a more additive effect. However, Mello discloses the combination and therefore the compositions of Mello would also have this more additive effect when treating bad breath. Further, Applicant has not shown that the amount of zinc salt is critical to the results. This would have distinguished the compositions of the instant claims form that of Mellow. In addition, the claims do not recite any functional language about the degree of reduction of the volatile sulfur. Therefore, the results are not persuasive. 

Appellant argues that to underscore the point that Mello does not teach or suggest the amount of zinc ion required by the claims. The molar concentrations of zinc ions in Mello’s compositions are outside the claimed range (from 0.00052 moles/100g to 0.00062 mols/100g) recited in claim 17 and the Examiner has not demonstrated why one of skill in the art would have modified the formulations in Mello to arrive at the compositions recited in the Appellant’s methods. Mello discloses broad ranges (0.01-5% and 0.1- 1%) of weight percent for zinc salts and the Examiner has not demonstrated that the reference teaches or suggests molar concentration of zinc ions. The molar concentration of zinc ions depends not only on the weight percent of zinc salt but also on the molar mass of the zinc salt and the number of zinc ions present in the zinc salt. The same weight percent of zinc salts can provide significantly different moles of zinc ions per 100g composition depending on the zinc salt. Moreover, the ranges (0.01-5% and 0.1-1%) disclosed in Mello are very broad, compared to the claimed range (from 0.00052 moles/100g to 0.00062 mols/100g). The Examiner has not demonstrated that one of skill in the art would have been motivated to modify Mello in order to arrive at the Appellant’s claimed methods with any reasonable expectation of success; much less that the combination of zinc ions (at the amounts required by the Appellant’s claims) and arginine could effectively reduce VSCs by about 2-fold.
The Examiner disagrees and submits that Mello discloses 0.01% to 5%. This range encompasses low amount of zinc salt, which in turn encompasses small amounts of zinc ions. Mello specifically discloses zinc citrate in an example in amount of 0.28% which is 0.0015% zinc ions. When a lower amount is used, the zinc ions would be lower. One would be motivated to use lower amount because Mello suggests it. As discussed above, Appellant has not provided any evidence that a smaller amount of zinc citrate is more beneficial than the amount of zinc citrate exemplified in the examples of Mello. One would expect using lower amounts to be successful because Mello suggests using lower amounts of zinc to use in the composition to treat the conditions disclosed therein. Therefore, the rejection is maintained.  

Rejection 2
Appellant incorporates the arguments made above with respect to Mello, and maintain that the claims are not obvious over Mello and Robinson in combination with one another. Appellant argues that Robinson is cited for the arginine salts recited in claim 22 and does not cure the deficiency of Mello. Robinson does not teach or suggest that the claimed amount of zinc together with arginine would reduce volatile sulfur compounds in an oral cavity, much less that the combination of the two ingredients would unexpectedly reduce the volatile sulfur compounds by approximately two-fold. Indeed, Robinson does not even teach or suggest that arginine could be incorporated into a method of reducing volatile sulfur compounds in the first place. Accordingly, the claims are novel and inventive over Mello and Robinson, either alone or in combination with one another.
The Examiner disagrees and submits that the arguments above are incorporated here. Robinson cures the deficiencies of Mello by disclosing arginine may be incorporated into compositions as peptides and arginine salts to combat cavities and tooth sensitivity. One would be motivated to use these salt because they are suitable arginine compounds to use in the composition for the methods disclosed by Mello. Therefore, it would have been obvious to have used arginine containing peptides and arginine salts as the arginine of Mello et al. 

Rejection 3
The Appellant  incorporates and maintains the arguments made above with respect to Mello. As with the Mello, Prencipe does not teach or suggest a method of reducing volatile sulfur compounds in an oral cavity of a subject by applying an oral care composition comprising arginine in free or salt form and zinc ions to the oral cavity, using a mouthwash comprising arginine and particular amounts of zinc ions, as required by the instant claims. Moreover, the amounts of zinc salts used in the claims of Prencipe are at least 1.75% (i.e., where arginine is present at the lower limit of the range (1.4 weight %) and the weight ratio to zinc salt is at the upper limit of 0.8:1); in other words, at least an order of magnitude higher than the amounts used in instant claim 17. The claimed method of reducing volatile sulfur compounds in an oral cavity using this particular mouthwash, using this low level of zinc, is neither disclosed nor suggested by the claims of Prencipe. Further, the data presented in the examples must be taken into account. 
The Examiner disagrees and submits that the claims of the Prencipe, specifically the first claim gives no amount of the zinc salt and therefore reads on the concentrations of the appealed claims. In regard to arginine, the amount of arginine is close to that recited by the appealed claims. Mello et al. is used as a secondary reference to disclose not only the amount arginine may be used in oral care compositions but also to support that compositions comprising a combination of a zinc salt and arginine may be used to treat bad breath. Bad breath may be caused by volatile sulfur compounds. Therefore, it would have been obvious to have used the compositions of Prencipe in the methods of the instant claims. Therefor the rejection is maintained. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/LEZAH ROBERTS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        
Conferees:
/FREDERICK F KRASS/Supervisory Patent Examiner, Art Unit 1612                                                                                                                                                                                                        
/Michael G. Hartley/
Supervisory Patent Examiner, Art Unit 1618
 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.